     Case 4:20-cv-00084-P Document 20 Filed 08/04/20       Page 1 of 1 PageID 1112



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

LORI ANN CRAVEN,                           §
                                           §
        Plaintiff,                         §
                                           §
v.                                         §    Civil Action No. 4:20-cv-00084-P-BP
                                           §
ANDREW M. SAUL,                            §
Commissioner of Social Security,           §
                                           §
        Defendant.                         §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed, and the Magistrate Judge’s

recommendation is ripe for review. The District Judge reviewed the proposed findings,

conclusions, and recommendation for plain error. Finding none, the undersigned District

Judge is of the opinion that the Findings and Conclusions of the Magistrate Judge are

correct and they are accepted as the Findings and Conclusions of the Court.

        Accordingly, it is ORDERED that the Defendant’s Motion, ECF No. 16, is

GRANTED, this case is REVERSED, and it is REMANDED to the Commissioner for

further administrative action.

        SO ORDERED on this 4th day of August, 2020.




                                 Mark T. Pittman
                                 UNITED STATES DISTRICT JUDGE
